Case: 20-1886    Document: 88           Page: 1       Filed: 11/09/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     CARIS MPI, INC.,
                        Appellant

                                  v.

           FOUNDATION MEDICINE, INC.,
                   Cross-Appellant
               ______________________

            2020-1886, 2020-1890, 2020-1930
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00166, IPR2019-00203.

           -------------------------------------------------

                     CARIS MPI, INC.,
                        Appellant

                                  v.

           FOUNDATION MEDICINE, INC.,
                      Appellee
               ______________________

            2020-1887, 2020-1888, 2020-1889
                ______________________
Case: 20-1886    Document: 88        Page: 2   Filed: 11/09/2021




 2               CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.



     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00164, IPR2019-00170, IPR2019-00171.
                  ______________________

                Decided: November 9, 2021
                 ______________________

    JONATHAN ELLIOT SINGER, Fish & Richardson P.C., San
 Diego, CA, argued for appellant. Also represented by
 OLIVER RICHARDS; DEANNA JEAN REICHEL, Minneapolis,
 MN.

     MATTHEW WOLF, Arnold & Porter Kaye Scholer LLP,
 Washington, DC, argued for Foundation Medicine, Inc.
 Also represented by JENNIFER SKLENAR; WALLACE WU, Los
 Angeles, CA; DAVID B. BASSETT, Wilmer Cutler Pickering
 Hale and Dorr LLP, New York, NY; DAVID LANGDON
 CAVANAUGH, THOMAS SAUNDERS, Washington, DC, VINITA
 FERRERA, KEVIN M. YURKERWICH, Boston, MA.
                  ______________________

     Before LOURIE, O’MALLEY, and CHEN, Circuit Judges.
 LOURIE, Circuit Judge.
     Foundation Medicine, Inc. (“FMI”) petitioned for inter
 partes review of U.S. Patent 9,292,660 (the “’660 patent”),
 owned by Caris MPI, Inc. (“Caris”). In two decisions, the
 United States Patent and Trademark Office Patent Trial
 and Appeal Board (“the Board”) held that claims 1–11 and
 13–24 of the ’660 patent would have been obvious over prior
 art at the time the invention was made 1 but that FMI failed



      1 Because the challenged claims of the ’660 patent
 have an effective filing date before March 16, 2013, we ap-
 ply the version of 35 U.S.C. § 103 in effect before the
Case: 20-1886        Document: 88    Page: 3      Filed: 11/09/2021




 CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.                 3



 to demonstrate by a preponderance of the evidence that
 claim 12 would have been obvious. See Found. Med., Inc.
 v. Caris MPI, Inc., No. IPR2019-00166, 2020 WL 2478691
 (P.T.A.B. May 13, 2020) (“Decision I”); Found. Med., Inc. v.
 Caris MPI, Inc., No. IPR2019-00203, 2020 WL 2487140
 (P.T.A.B. May 13, 2020) (“Decision II”).
     Caris appeals (the 2020-1886 appeal) the Board’s hold-
 ing that claims 1–11 and 13–24 would have been obvious
 and FMI cross-appeals the Board’s holding that it failed to
 demonstrate unpatentability of claim 12.
     FMI also petitioned for inter partes review of claims 1–
 14 of U.S. Patent 8,880,350 (the “’350 patent”), claims 1–14
 of U.S. Patent 9,372,193 (the “’193 patent”), and claims 1–
 14 of U.S. Patent 9,383,365 (the “’365 patent”), all owned
 by Caris. In three decisions, the Board held that claims 1–
 14 of each of the ’350, ’193, and ’365 patents would have
 been obvious over prior art at the time the invention was
 made. 2    See Found. Med., Inc. v. Caris MPI, Inc.,
 No. IPR2019-00164, 2020 WL 2781576 (P.T.A.B. May 28,
 2020) (“Decision III”); Found. Med., Inc. v. Caris MPI, Inc.,
 No. IPR2019-00170, 2020 WL 2789713 (P.T.A.B. May 28,
 2020) (“Decision IV”); Found. Med., Inc. v. Caris MPI, Inc.,
 No. IPR2019-00171, 2020 WL 2789714 (P.T.A.B. May 28,
 2020) (“Decision V”). Caris appeals (the 2020-1887 appeal).
      We consolidated the two appeals for briefing and argu-
 ment and decide both of them in this opinion. For the rea-
 sons detailed below, we affirm the 2020-1887 appeal, and
 affirm-in-part, vacate-in-part, and remand the 2020-1886
 appeal to the Board for further proceedings.



 adoption of the Leahy-Smith America Invents Act (“AIA”),
 Pub. L. No. 112-29, 125 Stat. 284 (2011).
     2   The challenged claims of the ’350, 193, and 365 pa-
 tents also have an effective filing date before March 16,
 2013, so the pre-AIA version of § 103 applies.
Case: 20-1886     Document: 88        Page: 4   Filed: 11/09/2021




 4                CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.



                        BACKGROUND
      Caris owns the ’660, ’350, ’193, and ’365 patents. These
 patents relate to the field of personalized medicine, which
 uses results from molecular profiling to identify treatments
 for individuals. The patents describe systems and methods
 for identifying individualized medical intervention using
 molecular profiling.
     A chart showing the claims that the Board addressed
 in each decision is shown below.

     Decision       IPR              Claims          Patent

  Decision I    2019-00166     Claims 1–16,        ’660 patent
                               18, 22, 23

  Decision II   2019-00203     Claims 17, 19– ’660 patent
                               21, 24

  Decision III 2019-00164      Claims 1–14         ’350 patent


  Decision IV   2019-00170     Claims 1–14         ’193 patent

  Decision V    2019-00171     Claims 1–14         ’365 patent

                      I. THE ’660 PATENT
     FMI petitioned for inter partes review of claims 1–24 of
 the ’660 patent. Claim 1 is the only independent claim at
 issue, with claims 2–24 depending directly or indirectly
 therefrom. Claims 1 and 12 are specifically relevant to this
 appeal and are reproduced below.
      1. A system for generating a report identifying a
      therapeutic agent for an individual with lung can-
      cer comprising:
         a. at least one device configured to assay a
         plurality of molecular targets in a
Case: 20-1886        Document: 88    Page: 5      Filed: 11/09/2021




 CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.                 5



         biological sample from the individual with
         lung cancer to determine molecular profile
         test values for the plurality of molecular
         targets, wherein the plurality of molecular
         targets comprises PTEN, CTNNB1, cKIT,
         BRAF and PIK3CA;
         b. at least one computer database compris-
         ing:
             i. a reference value for each of the
             plurality of molecular targets;
             ii. a listing of available therapeutic
             agents for the plurality of molecu-
             lar targets;
         c. a computer-readable program code com-
         prising instructions to input the molecular
         profile test values and to compare each of
         the molecular profile test values with a cor-
         responding reference value from the at
         least one computer database in (b)(i);
         d. a computer-readable program code com-
         prising instructions to access the at least
         one computer database in (b)(ii) and to
         identify at least one therapeutic agent if
         present in the at least one computer data-
         base for each of the plurality of molecular
         targets wherein said comparison to the ref-
         erence values in (c) indicates a likely bene-
         fit of the at least one therapeutic agent; and
         e. a computer-readable program code com-
         prising instructions to generate a report
         that comprises a listing of the members of
         the plurality of molecular targets for which
         the comparison to the reference value indi-
         cated a likely benefit of the at least one
Case: 20-1886      Document: 88        Page: 6   Filed: 11/09/2021




 6                 CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.



         therapeutic agent in (d) and the at least
         one therapeutic agent identified in (d).
 ’660 patent at col. 164 l. 39–col. 165 l. 2.
     12. The system of claim 1, wherein the report fur-
     ther comprises a listing of at least one additional
     molecular target for which the comparison to the
     reference value in (c) indicates a likely lack of ben-
     efit of at least one therapeutic agent and the at
     least one additional therapeutic agent.
 Id. at col. 165 ll. 31–35.
      Concerning the ’660 patent, FMI alleged that
 (1) claims 1–16, 18, 22, and 23 would have been obvious
 over Von Hoff et al., U.S. Patent Pub. 2008/0014146 A1
 (“Von Hoff”), Illumina® Gene Expression Profiling, Tech-
 nical Bulletin, RNA Profiling with the DASL® Assay
 (2005) (“Illumina”), and Marina Bibikova et al., Gene Ex-
 pression Profiles in Formalin-Fixed, Paraffin-Embedded
 Tissues Obtained with a Novel Assay for Microarray Anal-
 ysis, 50 Clinical Chemistry 2384 (2004) (“Bibikova”);
 (2) claims 17 and 19 would have been obvious over Von
 Hoff, Illumina, Bibikova, and Ashish Guatam et al., RRM1-
 induced Metastasis Suppression Through PTEN-Regulated
 Pathways, 22 Oncogene 2135 (2003) (“Guatam”);
 (3) claims 20 and 24 would have been obvious over Von
 Hoff, Illumina, Bibikova, and Andreas Gnirke et al., Solu-
 tion Hybrid Selection with Ultra-Long Oligonucleotides for
 Massively Parallel Targeted Sequencing, 27 Nature Bio-
 technology 182 (2009) (“Gnirke”); and (4) claim 21 would
 have been obvious over Von Hoff, Illumina, Bibikova, Gua-
 tam, and Gnirke.
      The ’660 patent is a continuation-in-part of Von Hoff.
 Von Hoff describes methods for determining individualized
 medical intervention for a particular disease state utilizing
 molecular profiling of a patient’s biological specimen. De-
 cision I, 2020 WL 2478691, at *9; Decision II, 2020 WL
Case: 20-1886        Document: 88    Page: 7      Filed: 11/09/2021




 CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.                 7



 2487140, at *9. Caris has not disputed Von Hoff’s status
 as 35 U.S.C. § 102(b) prior art based on the February 12,
 2010 priority date attributed to the ’660 patent. Decision
 I, 2020 WL 2478691, at *4, *9; Decision II, 2020 WL
 2487140, at *4, *9.
     Illumina is a technical bulletin regarding RNA profil-
 ing with its cDNA-mediated annealing, selection, exten-
 sion, and ligation (“DASL®”) assay. Decision I, 2020 WL
 2478691, at *9–11; Decision II, 2020 WL 2487140, at *9–
 10. Illumina discloses a gene expression assay that can
 monitor up to 1536 RNA-derived sequence targets. J.A.
 6887. The cancer panel targets 502 genes. J.A. 6890. The
 Board determined that Caris waived any argument ques-
 tioning Illumina’s prior art status. Decision I, 2020 WL
 2478691, at *11; Decision II, 2020 WL 2487140, at *10.
 Bibikova is an article discussing Illumina’s DASL® assay.
 Decision I, 2020 WL 2478691, at *9; Decision II, 2020 WL
 2487140, at *9.
     The Board instituted two trials and issued two written
 decisions concluding that FMI had demonstrated that
 claims 1–11 and 13–24 would have been obvious over the
 prior art, but that FMI failed to demonstrate that claim 12
 would have been obvious. Decision I, 2020 WL 2478691, at
 *16; Decision II, 2020 WL 2487140, at *13. The Board first
 resolved the claim construction issue: whether claim 1 (and
 by extension all the challenged dependent claims) requires
 the claimed system to test for contraindications. The
 Board agreed with FMI that the claimed system does not
 require contraindication testing. Decision I, 2020 WL
 2478691, at *6–8; Decision II, 2020 WL 2487140, at *6–9.
 The Board found “nothing in the language of claim 1 that
 requires the claimed system to specifically test for any con-
 traindications or otherwise determine whether any thera-
 peutic agents have a likely lack of benefit.” Id.
     The Board determined that the prior art disclosed all
 the limitations of claims 1–11 and 13–24 and that a person
Case: 20-1886     Document: 88        Page: 8   Filed: 11/09/2021




 8                CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.



 of ordinary skill would have been motivated to combine the
 teachings to arrive at the claimed system with a reasonable
 expectation of success. Decision I, 2020 WL 2478691, at
 *11–15; Decision II, 2020 WL 2487140, at *11–12. Apply-
 ing its construction, the Board found that “Von Hoff
 teaches most of the limitations” but “does not specifically
 mention lung cancer or identify the molecular targets.” Id.
 The Board determined that a person of skill in the art
 “would have been motivated to modify or substitute Von
 Hoff's micro array analysis with the DASL Assay as taught
 by Illumina and Bibikova in order to provide a more com-
 prehensive molecular profile that could be used to identify
 potential therapeutic agents for an individual with lung
 cancer.” Id.
      The Board determined, however, that the prior art did
 not disclose all the limitations of claim 12. The Board con-
 strued claim 12 such that “the report generated . . . must
 do more than simply indicate that expression of the addi-
 tional molecular target falls within a ‘normal’ range or that
 there is no change from the reference value for expression
 of that molecular target.” Decision I, 2020 WL 2478691, at
 *9. The Board required that “the report lists at least one
 additional molecular target (the contraindication target)
 for which the comparison to the reference value indicates a
 likely lack of benefit (contraindication) of at least one ther-
 apeutic agent as well as the additional therapeutic agent
 (the contraindicated agent).” Id.
      The Board determined that FMI did not demonstrate
 that the prior art references disclose or render obvious the
 additional limitation in claim 12 “wherein the report fur-
 ther comprises a list of at least one additional molecular
 target for which the comparison to the reference value in
 (c) indicates a likely lack of benefit of at least one therapeu-
 tic agent and the at least one additional therapeutic agent.”
 The Board thus held that FMI failed to demonstrate un-
 patentability of claim 12. Decision I, 2020 WL 2478691, at
 *15–16. The Board also determined that Von Hoff’s system
Case: 20-1886        Document: 88    Page: 9      Filed: 11/09/2021




 CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.                 9



 and its report at Figures 3A–3D were insufficient to satisfy
 the requirements of claim 12. Id. at *16. The Board re-
 jected FMI’s purported motivation to modify Von Hoff’s
 teachings to include “one additional target” in the report.
 Id.
     Caris appealed, and FMI cross-appealed. We have ju-
 risdiction pursuant to 28 U.S.C. § 1295(a)(4)(A).
             II. THE ’350, ’193, AND ’365 PATENTS
     FMI petitioned for inter partes review of claims 1–14 of
 each of the ’350, ’193, and ’365 patents. Claim 1 of the ’193
 patent is a representative independent claim.
     1. A system for generating a report identifying at
     least one therapeutic agent for an individual with
     a cancer comprising:
         a. at least one device configured to assay a
         plurality of molecular targets in a biologi-
         cal sample to determine molecular profile
         test values for the plurality of molecular
         targets, wherein the plurality of molecular
         targets comprises AR, EGFR, HER2, KIT,
         MLH1, PTEN, and PDGFRA; and
         b. at least one computer database compris-
         ing:
             i. a reference value for each of the
             plurality of molecular targets; and
             ii. a listing of available therapeutic
             agents for each of the plurality of
             molecular targets;
         c. a computer-readable program code com-
         prising instructions to input the molecular
         profile test values and to compare each of
         the molecular profile test values with a
Case: 20-1886     Document: 88        Page: 10    Filed: 11/09/2021




 10               CARIS MPI, INC.    v. FOUNDATION MEDICINE, INC.



         corresponding reference value from the at
         least one computer database in (b)(i);
         d. a computer-readable program code com-
         prising instructions to access the at least
         one computer database and to identify at
         least one therapeutic agent from the listing
         of available therapeutic agents for the plu-
         rality of molecular targets wherein the
         comparison to the reference values in (c) in-
         dicates a likely benefit of the at least one
         therapeutic agent; and
         e. a computer-readable program code com-
         prising instructions to generate a report
         that comprises a listing of the molecular
         targets for which the comparison to the ref-
         erence value indicated a likely benefit of
         the at least one therapeutic agent in (d)
         and the at least one therapeutic agent iden-
         tified in (d).
 ’193 patent at col. 17, ll. 2–32.
     FMI alleged that claims 1–14 of each of the ’350, ’193,
 and ’365 patents would have been obvious over Mou-Ying
 Fu Lu and Rong Yu, WO 03/017038 A2 (“Lu”) and Illumina.
 Lu teaches a computerized decision support system for se-
 lecting an optimum treatment for cancer based on a pa-
 tient’s genotype. J.A. 6864. Lu’s physician interface
 module presents “recommendations as to the optimum
 drugs based on a patient genotype to the doctor” by “listing
 the benefits of the drug, the efficacy for the patient’s par-
 ticular genotype, the drug’s side effects based upon the pa-
 tient’s genotype and other relevant information.” J.A.
 6876. Lu notes that the software may be “customized for a
 single disease or multiple diseases.” J.A. 6875. The “sys-
 tem can be used to identify an optimum drug for treating
 virtually any disease for which there exists an established
 correlation between a patient genotype and the efficacy
Case: 20-1886       Document: 88    Page: 11      Filed: 11/09/2021




 CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.               11



 and toxicity of each of a group of drugs developed to treat
 the general condition.” J.A. 6879.
      The Board instituted three trials and issued three writ-
 ten decisions concluding that FMI had demonstrated that
 claims 1–14 of each of the ’350, ’193, and ’365 patents
 would have been obvious over the prior art. Decision III,
 2020 WL 2781576, at *23; Decision IV, 2020 WL 2789713,
 at *23; Decision V, 2020 WL 2789714, at *23. The Board
 first resolved the claim construction issue: whether the
 claims require a system that is cancer-lineage independ-
 ent. Caris argued that “a ‘cancer-lineage independent’ sys-
 tem is one that ‘identif[ies] treatment options for a cancer
 patient independent of cancer type, based on groups of mo-
 lecular targets not traditionally or conventionally associ-
 ated with the patient’s specific cancer type.” Decision III,
 2020 WL 2781576, at *8; Decision IV, 2020 WL 2789713, at
 *8; Decision V, 2020 WL 2789714, at *8. It is understood
 that the word lineage as used here means organ-based
 (e.g., lung, breast, kidney) as opposed to molecular target-
 based.
     The Board, however, concluded that the claims were
 not restricted to a cancer-lineage independent approach.
 Decision III, 2020 WL 2781576, at *9–12; Decision IV, 2020
 WL 2789713, at *9–12; Decision V, 2020 WL 2789714, at
 *9–12. The Board determined that nothing in the plain
 claim language requires the system to be a cancer-lineage
 independent system. Id. The Board also determined that
 the written descriptions and prosecution histories did not
 make clear that the claims require cancer-lineage inde-
 pendence. Id. The Board noted that adding a cancer-line-
 age independence requirement would result in ambiguity.
 Id.
    Applying its construction, the Board determined that
 Lu and Illumina disclose all the limitations of the claims.
 Decision III, 2020 WL 2781576, at *15–17; Decision IV,
 2020 WL 2789713, at *15–17; Decision V, 2020 WL
Case: 20-1886    Document: 88        Page: 12    Filed: 11/09/2021




 12               CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.



 2789714, at *15–17. The Board noted that Caris had con-
 ceded that, if the Board “construed the claims as encom-
 passing a ‘lineage dependent analysis,’ then the prior art
 taught the claimed subject matter.” Id. Furthermore, the
 Board determined that even if the claims did require a can-
 cer-lineage approach, Lu and Illumina teach or suggest all
 elements of the claims because Illumina teaches a pan-can-
 cer microarray of molecular targets and Lu, or the combi-
 nation of Lu and Illumina, suggests a cancer-lineage
 independent system. Id.
     Caris appealed. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     We review claim construction de novo except for sub-
 sidiary factual findings based on extrinsic evidence, which
 we review for substantial evidence. Teva Pharms. USA,
 Inc. v. Sandoz, Inc., 574 U.S. 318, 331–33 (2015). Obvious-
 ness is a question of law that “lends itself to several basic
 factual inquiries,” including the scope and content of the
 prior art, the level of ordinary skill in the art, and differ-
 ences between the prior art and the claimed invention.
 Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966) (citing
 Great Atl. & Pac. Tea Co. v. Supermarket Equip. Corp., 340
 U.S. 147, 155 (1950)). We review the Board’s legal deter-
 minations de novo, In re Elsner, 381 F.3d 1125, 1127 (Fed.
 Cir. 2004), and the Board’s factual findings underlying
 those determinations for substantial evidence, In re Gart-
 side, 203 F.3d 1305, 1316 (Fed. Cir. 2000). A finding is sup-
 ported by substantial evidence if a reasonable mind might
 accept the evidence to support the finding. See Consol. Ed-
 ison Co. of New York v. NLRB, 305 U.S. 197, 229 (1938).
     Caris contends that the Board erred in concluding that
 claims 1–11 and 13–24 of the ’660 patent would have been
 obvious over the references. FMI asserts, in its cross-ap-
 peal, that the Board erred in concluding that FMI failed to
 demonstrate that claim 12 of the ’660 patent would have
Case: 20-1886       Document: 88    Page: 13      Filed: 11/09/2021




 CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.               13



 been obvious. Caris also contends that the Board erred in
 concluding all of the ’350, ’193, and ’365 patent claims
 would have been obvious. We address the parties’ argu-
 ments on appeal below.
       I. CARIS’S APPEAL CONCERNING THE ’660 PATENT
     Caris argues that the Board erred in construing the
 claims as not requiring utilization of contraindication in-
 formation from molecular testing. Caris acknowledged
 that the Board’s conclusion that claims 1–11 and 13–24
 would have been obvious over the prior art was dependent
 on the Board’s claim construction. See Appellant’s Br. 32,
 54. Resolution of this claim construction issue thus re-
 solves the dispute as to whether the challenged ’660 patent
 claims were unpatentable as obvious.
     Caris contends that the Board’s refusal to accept its
 proposed construction led to an unreasonably broad mean-
 ing, even under the broadest reasonable interpretation
 standard. Specifically, Caris argues that the Board’s con-
 struction is inconsistent with the specification’s description
 of the invention and with how a person of skill in the art
 would understand the claim language. Caris asserts that
 claim 1 recites testing for two markers that could only be
 used for contraindication testing: BRAF and PIK3CA. See
 ’660 patent at col. 164, l. 46. In support of its argument,
 Caris points to Tables 1 and 2 and the report shown in Fig-
 ures 40A–J. J.A. 199–238; J.A. 162–71.
     FMI responds that the Board reasonably construed the
 claims as not requiring contraindication testing. Specifi-
 cally, FMI argues that there is no textual basis in the claim
 language for requiring contraindication testing and that
 contraindication testing is only one of many embodiments
 in the ’660 patent’s written description. FMI also noted
 that Caris deleted a contraindication limitation from the
 claims of a parent application of the ’660 patent, implying
 that lack of express inclusion confirms its absence. See
 Cross-Appellant’s Br. 3 (describing the prosecution history
Case: 20-1886    Document: 88       Page: 14    Filed: 11/09/2021




 14              CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.



 of U.S. Patent Application 12/658,770 (the ’770 applica-
 tion)).
      We conclude that the Board’s construction was not un-
 reasonably broad. Claim 1’s language is not plainly limited
 to systems that use contraindication testing. The language
 of the claims and the ’660 patent’s written description sup-
 port the Board’s decision to refuse to import a contraindi-
 cation requirement into all of the claims. Although the ’660
 patent may not describe available therapeutic agents for
 two of the targets recited in claim 1, claim 1 is not limited
 to specific assays and the ’660 patent contemplates that the
 therapeutic agent database would be “continuously up-
 dated” as new agents and associations were discovered.
 ’660 patent at col. 57 ll. 33–35. Although the claims may
 encompass systems that use contraindication information,
 Caris failed to demonstrate that a narrow construction is
 required. Considering the intrinsic evidence and the
 broadest reasonable interpretation standard, the Board did
 not err in its construction.
     Regarding the parties’ arguments about the prosecu-
 tion history of the ’770 application, although not disposi-
 tive, it is relevant that Caris previously sought claims that
 more clearly recited a system that identifies a treatment if
 a comparison “does not contraindicate the treatment for
 treating the cancer.” See Decision I, 2020 WL 2478691, at
 *7; Decision II, 2020 WL , at *8. Although an exact term or
 phrase is not necessarily required to convey a limitation,
 the absence of the explicit terminology that Caris already
 used in a related application to claim contraindication test-
 ing further supports the Board’s construction.
     Given the construction of the claims, the Board’s find-
 ing that FMI demonstrated that the prior art teaches or
 suggests all elements of claims 1–11 and 13–24 is sup-
 ported by substantial evidence. As the Board noted, Caris’s
 arguments in support of patentability are primarily de-
 pendent upon its claim construction position. J.A. 33. The
Case: 20-1886       Document: 88    Page: 15      Filed: 11/09/2021




 CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.               15



 Board determined that Von Hoff teaches the identification
 of a therapeutic agent that is of likely benefit for a partic-
 ular molecular target. See Decision I, 2020 WL 2478691,
 at *14–15; Decision II, 2020 WL , at *12. The Board cred-
 ited the testimony of FMI’s expert in concluding that the
 prior art teachings are sufficient to satisfy the claim re-
 quirements and that a person of skill in the art would have
 been motivated to combine the prior art references. Id. In
 view of the evidence relied upon by the Board, the Board’s
 conclusion was well supported. Accordingly, we affirm the
 Board’s decision that claims 1–11 and 13–24 would have
 been obvious over the cited prior art. See Decision I, 2020
 WL 2478691, at *16; see also Decision II, 2020 WL , at *13.
                      II. FMI’S CROSS-APPEAL
     In its cross-appeal, FMI argues that the Board erred in
 construing claim 12’s “likely lack of benefit” as “contraindi-
 cation.” FMI asserts that a “likely lack of benefit” means
 possibly not beneficial or effective. See Cross-Appellant’s
 Br. 50–51. Under a correct interpretation, according to
 FMI, Von Hoff discloses this claim limitation. However,
 FMI argues that, even under the Board’s construction, the
 Board’s conclusion that Von Hoff fails to disclose this limi-
 tation is unsupported by substantial evidence.
      FMI argues that the Board erred by construing
 claim 12 to require contraindication testing. FMI argues
 that the intrinsic evidence does not support importing con-
 traindication requirements into claim 12. Caris responds
 that the Board’s conclusion on claim 12 should be affirmed.
 Caris contends that there is no question that claim 12 re-
 citing “a lack of clinical benefit” requires identification of
 contraindicated treatments.
     We conclude that, in two respects, the Board’s con-
 struction of claim 12 was overly narrow. First, the Board
 construed claim 12 such that “the report generated . . .
 must do more than simply indicate that expression of the
 additional molecular target falls within a ‘normal’ range or
Case: 20-1886    Document: 88        Page: 16    Filed: 11/09/2021




 16               CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.



 that there is no change from the reference value for expres-
 sion of that molecular target.” However, this requirement
 imports extraneous detail into the claim 12 that is not sup-
 ported by the intrinsic evidence. We discern no disclaimer
 or special definition in the intrinsic record that warrants
 excluding a “normal” or “no change” test value of a molec-
 ular target from the scope of claim 12.
     Second, the language concerning “contraindications”
 was not required in claim 12’s construction. The parties do
 not dispute that the generally accepted meaning of a drug
 that is “contraindicated” is that the drug will be expected
 to have harmful effects on a patient. See, e.g., Appellant’s
 Br. 8 n.2; Cross-Appellant’s Br. 16. But a “likely lack of
 benefit” encompasses more than merely scenarios in which
 an agent is harmful. The intrinsic evidence does not
 demonstrate the applicant’s intent to narrow the under-
 standing of the term “likely lack of benefit.” We under-
 stand that Caris views “contraindication” to have a
 different meaning from the generally accepted one in the
 context of the specification and the Board’s construction.
 But we find the intrinsic evidence does not support equat-
 ing “likely lack of benefit” to Caris’s specialized interpreta-
 tion of “contraindication” either. It was therefore error for
 the Board to include the “contraindication” concept in its
 construction of claim 12. We therefore vacate the Board’s
 decision construing claim 12 and concluding that claim 12
 was not unpatentable as obvious. See Decision I, 2020 WL
 2478691, at *16.
   III. CARIS’S APPEAL CONCERNING THE ’350, ’193, AND ’365
                          PATENTS
     Caris argues that the Board erred in not construing the
 claims to require a cancer-lineage independent system. It
 argues that claim 1 does not reference any type of cancer,
 instead linking therapeutic agents to a group of lineage-
 independent targets such that a recommended therapeutic
 agent would necessarily be lineage independent. Caris
Case: 20-1886       Document: 88     Page: 17      Filed: 11/09/2021




 CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.                  17



 contends that the Board’s construction is inconsistent with
 the specification and reads on prior art. Under a correct
 construction, according to Caris, the Board’s conclusion
 that the claims would have been obvious over the prior art
 is unsupported by substantial evidence because the prior
 art only uses lineage-dependent systems.
      FMI responds that there is no basis for interpreting the
 claims to require cancer-lineage independence. FMI as-
 serts that the ’350, ’193, and ’365 patents use phrases such
 as “independent of disease lineage diagnosis” and “not sin-
 gle disease restricted” to convey the concept of identifying
 a therapeutic agent independently of cancer lineage. See,
 e.g., ’350 patent at col. 2 ll. 28–33; id. at col. 2 ll. 39–47. Ac-
 cording to FMI, there is no disclaimer or special definition
 in any of the written descriptions that justifies importing a
 requirement that the systems must be lineage independ-
 ent.
     We conclude that the Board’s construction was con-
 sistent with the intrinsic evidence. Under the broadest
 reasonable interpretation standard, the Board properly an-
 alyzed the claim language and the patent specifications but
 found no evidence that the claims must exclude lineage-de-
 pendent systems. We thus conclude that the Board did not
 err in declining to construe the claims as requiring lineage
 independence.
     Our affirmance of the Board’s construction essentially
 requires that we affirm the Board’s obviousness conclusion.
 Caris does not contest the Board’s determination that, un-
 der the construction applied by the Board, the claims would
 have been obvious, and we discern no error with the
 Board’s analysis of the prior art. In view of the evidence
 relied upon by the Board, we find the Board’s conclusion to
 be supported by substantial evidence. Accordingly, we af-
 firm the Board’s decision that claims 1–14 of each of the
 ’350, ’193, and ’365 patents would have been obvious over
 the cited prior art.
Case: 20-1886    Document: 88       Page: 18    Filed: 11/09/2021




 18              CARIS MPI, INC.   v. FOUNDATION MEDICINE, INC.



                        CONCLUSION
      We have considered the parties’ remaining arguments
 but find them unpersuasive. For the foregoing reasons,
 with respect to the ’660 patent, we affirm the portion of the
 Board’s decision concluding that claims 1–11 and 13–24
 would have been obvious and vacate the portion of the
 Board’s decision construing claim 12 and concluding that
 claim 12 was not unpatentable as obvious (Appeal
 Nos. 2020-1886, -1890, -1930). We remand the Board’s de-
 cision in IPR2019-00166 for further proceedings consistent
 with this opinion. With respect to the ’350, ’193, and ’365
 patents, we affirm the decisions of the Board (Appeal
 Nos. 2020-1887, -1888, -1889).
   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                            COSTS
 No costs.